ORDER
PER CURIAM:
Thomas Sesto appeals from a judgment of the Circuit Court of Platte County which removed him as co-trustee of a trust *523created by his late wife, denied him financial support from the trust, and ordered that he turn over certain personal property to his deceased wife’s children from a prior marriage. We affirm. Because a published opinion would have no prece-dential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).